LEWIS, Judge.
Plaintiff brings forward the following three assignments of error:
1. The Full Commission’s affirmation of the Opinion and Award of the . . . Deputy Commissioner of the North Carolina Industrial Commission, in his Finding of Fact No. 3 that the *622plaintiff’s testimony was not credible because of exaggeration and misstatement of the truth. . . .
2. The Full Commission’s affirmation of the Opinion and Award of the . . . Deputy Commissioner of the North Carolina Industrial Commission, in his Finding of Fact No. 4 that the plaintiff did not sustain an injury by accident. . . .
3. The Full Commission’s affirmation of the Opinion and Award of the . . . Deputy Commissioner of the North Carolina Industrial Commission, in his Conclusion of Law No. 1 that the plaintiff’s testimony did not establish credible evidence of his injury by accident which entitles the plaintiff to benefits under General Statute Section 97-29.
Plaintiff’s assignment of errors are to the Commission’s findings of fact and conclusions as to plaintiff’s credibility. The law is well established that the Industrial Commission is the sole judge of the credibility of witnesses and the weight of testimony before the court. Mayo v. City of Washington, 51 N.C. App. 402, 406, 276 S.E.2d 747, 750 (1981); Grant v. Burlington Indus., Inc., 77 N.C. App. 241, 335 S.E.2d 327 (1985); Anderson v. Lincoln Constr. Co., 265 N.C. 431, 144 S.E.2d 272 (1965). On appeal from an award of the Industrial Commission the jurisdiction of the court is limited to the questions of law as to whether there was competent evidence before the Commission to support its findings of fact. Henry v. A.C. Lawrence Leather Co., 231 N.C. 477, 479, 57 S.E.2d 760, 762 (1950). Moreover, if the evidence before the Commission is capable of supporting two contrary findings, the determination of the Commissioner is conclusive on appeal. Dolhow v. Holland Indus., Inc., 64 N.C. App. 695, 697, 308 S.E.2d 335, 336 (1983), cert. denied, 310 N.C. 308, 312 S.E.2d 651 (1984). The duty of this Court in reviewing the validity of the award on appeal is to ascertain whether there is any competent evidence in the record to support such a finding. Dolhow, supra.
The Deputy Commissioner’s specific findings setting forth the basis for his determination that the plaintiff was less than credible are supported by the record. Plaintiff, on cross examination, admitted to the many discrepancies contained in his direct testimony. His misstatements coupled with his lengthy history of back injury as well as many other ailments, supports the Commission’s findings. The fact that plaintiff’s doctor testified that plaintiff’s disability was attributable entirely to his alleged accident at defendant’s *623store is not ground for reversal. The Commission is free to assign more weight or credibility to certain testimony than to other testimony. Dolbow, supra.
Accordingly, we affirm.
Affirmed.
Judges ARNOLD and ORR concur.